UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6422



GEORGE DREHER,

                                           Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; HENRY MCMASTER,
Attorney General; WILLIAM WHITE, Warden,

                                           Respondents -Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Patrick Michael Duffy, District
Judge. (6:06-cv-01298-PMD)


Submitted: July 24, 2007                    Decided:   July 31, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Dreher, Appellant Pro Se. Donald John Zelenka, Derrick K.
McFarland, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            George Dreher seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2000) petition.          The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district   court   is   debatable    or   wrong   and   that   any

dispositive procedural ruling by the district court is likewise

debatable.    Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Dreher has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   DISMISSED




                                   - 2 -